 Case 8:20-cv-02385-SCB-AAS Document 1 Filed 10/12/20 Page 1 of 10 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 Karmiec Murray, individually and on behalf of all others
 similarly situated,                                                    Case No.
                                       Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Hunter Warfield, Inc.
 and John Does 1-25,
                                       Defendants.


       Plaintiff Karmiec Murray (hereinafter, “Plaintiff”), an Florida resident, brings this Class

Action Complaint by and through her attorneys, Zeig Law firm, LLC, against Defendant Hunter

Warfield, Inc. (hereinafter “Defendant HW”), individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“The FDCPA” or “The

   Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair

   debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress

   was concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."


                                                                                                     1
Case 8:20-cv-02385-SCB-AAS Document 1 Filed 10/12/20 Page 2 of 10 PageID 2




 Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

 "'the effective collection of debts" does not require "misrepresentation or other abusive debt

 collection practices." 15 U.S.C. §§ 1692(b) & (c).

    2.      Congress explained that the purpose of the Act was not only to eliminate abusive

 debt collection practices, but also to "insure that those debt collectors who refrain from using

 abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

 determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

 Congress gave consumers a private cause of action against debt collectors who fail to comply

 with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

    3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

 15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the state law claims in this

 action pursuant to 28 U.S.C. § 1367(a).

    4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

 where a substantial part of the events or omissions giving rise to the claim occurred.

                                   NATURE OF THE ACTION

    5.      Plaintiff brings this class action on behalf of a class of Florida consumers under §

 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

 Collections Practices Act ("FDCPA"), and

    6.      Plaintiff is seeking damages and declaratory relief.



                                            PARTIES
Case 8:20-cv-02385-SCB-AAS Document 1 Filed 10/12/20 Page 3 of 10 PageID 3




    7.      Plaintiff is a resident of the State of Florida, County of Polk, residing at 514 W

 Valenica Street, Lakeland, FL 33805.

    8.      Defendant HW is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6)

 and used in the FDCPA with an address at 4620 Woodland Corporate Blvd., Tampa, FL 33614

 and can be served upon their registered agent, Stephen Sobota at 4620 Woodland Corporate

 Blvd., Tampa, FL 33614.

    9.      Upon information and belief, Defendants HW are companies that use the mail,

 telephone, and facsimile and regularly engage in business the principal purpose of which is to

 attempt to collect debts alleged to be due another.

    10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

 purpose of substituting names of Defendants whose identities will be disclosed in discovery and

 should be made parties to this action.

                                     CLASS ALLEGATIONS

    11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

 P. 23(a) and 23(b)(3).

    12.     The Class consists of:

            a. all individuals with addresses in the State of Florida;

            b. to whom Defendant HW sent a collection letter attempting to collect a consumer

                debt;

            c. regarding collection of a debt;

            d. that included legal threats;

            e. which letter was sent on or after a date one (1) year prior to the filing of this

                action and on or before a date twenty-one (2l) days after the filing of this action.
Case 8:20-cv-02385-SCB-AAS Document 1 Filed 10/12/20 Page 4 of 10 PageID 4




    13.      The identities of all class members are readily ascertainable from the records of

 Defendants and those companies and entities on whose behalf they attempt to collect and/or

 have purchased debts.

    14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

 partners, managers, directors and employees of the Defendants and their respective immediate

 families, and legal counsel for all parties to this action, and all members of their immediate

 families.

    15.      There are questions of law and fact common to the Plaintiff Class, which common

 issues predominate over any issues involving only individual class members. The principal issue

 is whether the Defendants' written communications to consumers, in the forms attached as

 Exhibits A, violate 15 U.S.C. §§ l692e and 1692f.

    16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

 facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

 Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

 handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

 nor her attorneys have any interests, which might cause them not to vigorously pursue this

 action.

    17.      This action has been brought, and may properly be maintained, as a class action

 pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

 well-defined community interest in the litigation:

             f. Numerosity: The Plaintiff Class defined above is so numerous that joinder of

                all members would be impractical.
Case 8:20-cv-02385-SCB-AAS Document 1 Filed 10/12/20 Page 5 of 10 PageID 5




           g. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominance over any

               questions or issues involving only individual class members. The principal issue

               is whether the Defendants' written communications to consumers, in the forms

               attached as Exhibit A violate 15 § l692e and §1692f.

           h. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           i. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor her counsel has

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           j. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

    18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

 is also appropriate in that the questions of law and fact common to members of the Plaintiff
Case 8:20-cv-02385-SCB-AAS Document 1 Filed 10/12/20 Page 6 of 10 PageID 6




 Class predominate over any questions affecting an individual member, and a class action is

 superior to other available methods for the fair and efficient adjudication of the controversy.

     19.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

 the time of class certification motion, seek to certify a class(es) only as to particular issues

 pursuant to Fed. R. Civ. P. 23(c)(4).


                                     FACTUAL ALLEGATIONS

     20.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 numbered above herein with the same force and effect as if the same were set forth at length

 herein.

     21.      Some time prior to October 14, 2019, an obligation was allegedly incurred by

 Plaintiff.

     22.      The alleged obligation arose out of a transaction involving a debt allegedly incurred

 by Plaintiff with The Hamptons@Pine Bend in which the subject of the transaction was

 primarily for personal, family or household purposes, specifically the use of a personal

 residence.

     23.      The alleged obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

     24.      The owner of the alleged obligation is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

     25.      The owner of the obligation contracted with the Defendant HW to collect the alleged

 debt.

     26.      Defendant collects and attempts to collect debts incurred or alleged to have been

 incurred for personal, family or household purposes on behalf of creditors using the United

 States Postal Services, telephone and internet.

                            Violation – October 14, 2019 Collection Letter
Case 8:20-cv-02385-SCB-AAS Document 1 Filed 10/12/20 Page 7 of 10 PageID 7




     27.      On or about October 14, 2019, Defendant sent the Plaintiff a collection letter (the

 “Letter”) seeking to collect an alleged debt. See Collection Letter – Attached hereto as

 Exhibit A.

     28.      The letter warned:

      “Your account is now in final review. This account meets the guidelines for legal action set
     by the creditor, but they have not yet referred your account to an attorney or made a decision
     to file a lawsuit. There is still time for you to work with us in resolving the account. If we
     cannot resolve this matter, the creditor may refer your account to an attorney to review their
     ability to recover your unpaid balance through litigation. If an action is commenced and a
     judgment is sought, you will be given notice and the opportunity to raise a legal defense.
     Accordingly, demand is hereby made for full payment of your past due amount to avoid the
     possibility of additional costs if the creditor chooses to proceed with legal action.”

     29.      The threat that Plaintiff’s account is in “final review” and “meets the guidelines for

 legal action” is harassing and only serves to scare Plaintiff into making immediate payment.

     30.      Further, the implication is that litigation is imminent, due to the account “meeting

 the guidelines for legal action,” yet the Defendant is not an attorney and cannot make the

 decision if and when a lawsuit may occur.

     31.      In addition, neither the Defendant nor the creditor are attorneys, yet the letter goes

 into detail regarding the legal process discussing what the attorney will be reviewing in

 litigation, legal defenses and possibilities of additional costs through litigation, all in furtherance

 of harassing and intimidating the Plaintiff into making an immediate payment due to fear of

 litigation and higher costs and fees.

     32.      These threats only serve to coerce Plaintiff into paying immediately to avoid the

 threat of legal action.

     33.      Plaintiff was deceived and threatened as it was falsely implied that her alleged debt

 would be accelerated for legal action if she did not pay the full amount demanded.
Case 8:20-cv-02385-SCB-AAS Document 1 Filed 10/12/20 Page 8 of 10 PageID 8




     34.     As a result of Defendant’s deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.


                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     35.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     36.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     37.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     38.     Defendant violated said section

             a.      by making a false and misleading representation in violation of §1692e(10);

             b.      by falsely representing the character, amount of legal status of the debt in

     violation of §1692e(2)(A);

             c.      by making the threat to take any action that cannot legally be taken or that is

     not intended to be taken in violation of §1692e(5).

     39.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.

                                 COUNT II
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                §1692f et seq.

     40.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.
Case 8:20-cv-02385-SCB-AAS Document 1 Filed 10/12/20 Page 9 of 10 PageID 9




     41.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

     42.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

 unconscionable means in connection with the collection of any debt.

     43.     Defendant violated this section by falsely threatening and harassing Plaintiff with the

 letter containing false threats.

     44.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

 conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

 and attorneys’ fees.


                                    DEMAND FOR TRIAL BY JURY


     45.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

 a trial by jury on all issues so triable.




                                       PRAYER FOR RELIEF

     WHEREFORE, Plaintiff Karmiec Murray, individually and on behalf of all others

 similarly situated demands judgment from Defendant HW as follows:


     1.      Declaring that this action is properly maintainable as a Class Action and certifying

 Plaintiff as Class representative, and Justin Zeig, esq. as Class Counsel;

     2.      Awarding Plaintiff and the Class statutory damages;

     3.      Awarding Plaintiff and the Class actual damages;
Case 8:20-cv-02385-SCB-AAS Document 1 Filed 10/12/20 Page 10 of 10 PageID 10




      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


Dated: October 12, 2020                                     ZEIG LAW FIRM, LLC
                                                            /s/ Justin Zeig
                                                            Justin Zeig, Esq.
                                                            FL Bar No. 112306
                                                            3475 Sheridan Street, Suite 310
                                                            Hollywood, FL 33021
                                                            Telephone: 754-217-3084
                                                            Fax: 954-272-7807
                                                            justin@zeiglawfirm.com
                                                            Attorneys for Plaintiff
